COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Linda Stafford v. Charles Ray Stafford

Appellate case number:    01-13-01060-CV

Trial court case number: 2000-13812

Trial court:              309th District Court of Harris County

        On June 5, 2014, appellant Linda Stafford filed a motion for extension of time to file the
brief for appellant and motion for an order to supplement the appellate record. The motion is
GRANTED.
       The clerk of the district court is ORDERED to supplement the appellate record, within
20 days of the date of this order, with the Findings of Fact and Conclusions of Law, if any,
including the rendition or findings signed by the court on October 8, 2013 which was faxed by
the court to the attorneys of record on October 9, 2013.
       Appellant’s brief will be due 20 days after the date the district court clerk files the
supplemental record.
       It is so ORDERED.

Judge’s signature: _/s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: June 12, 2014